--------------------------------------------------------------------------------

EXHIBIT 10.12
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT (the “Agreement”) to be effective as of December 18, 2012 (the
“Effective Date”), between Health Discovery Corporation (the “Company”), and
John Norris (the “Executive”).
 
INTRODUCTION
 
The Company and the Executive are parties to an employment agreement dated
September, 2009, which has expired, and now desire to enter into this Agreement
to replace and supersede the existing employment agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.     Terms and Conditions of Employment.
(a) Employment. During the Term of this six month agreement (with automatic
extension, absent proper termination), Company will employ the Executive, and
the Executive will serve as the Chief Executive Officer of the Company on a
full-time basis and will have all customary responsibilities and authority as
may from time to time reasonably be assigned to the Executive by the Board of
Directors of the Company. For example, Executive shall be responsible for  all
medical and non-medical, basic and applied scientific research and development
issues or matters including without limitation, research projects, budgets with
respect to such projects, hiring and firing, salaries, benefits, fees, and
bonuses of all employees, consultants, coaches, partners, co-developers,
vendors, shareholders, investors, funders, loaners, granters (public or
charitable), and all similar financial relationships or transactions, strategic
direction and strategic alliance (in  conjunction with the board of directors of
Employer), patents, presentations and publications; all personnel; and all
business operations of the Company.  In this capacity, Executive will provide
unique services to the Company and be privy to the Company’s Confidential
Information and Trade Secrets. The Executive will report to the Board of
Directors of the Company. Executive shall serve on the Board of Directors and
shall continue to so serve for so long as he is thereafter elected to such
position by the Company’s stockholders. The Executive’s primary office will be
at the Company’s headquarters in such geographic location within the United
States as may reasonably be determined by the Company.
(b) Exclusivity. Throughout the Executive’s employment hereunder, the Executive
shall devote substantially all of the Executive’s time, energy and skill during
regular business hours to the performance of the duties of the Executive’s
employment, shall faithfully and industriously perform such duties, and shall
diligently follow and implement all management policies and decisions of the
Company; provided, however, that this provision is not intended to prevent the
Executive from fulfilling his business or charitable obligations to  the boards
he now sits on or from time to time might sit on or from managing his
investments, so long as he gives his duties to the Company first priority and
such board and investment activities do not interfere with his performance of
duties for the Company. Notwithstanding the foregoing, other than with regard to
the Executive’s duties to the Company, the Executive will not accept any other
employment during the Term, perform any consulting services during the Term, or
serve on the board of directors or governing body of any additional healthcare
businesses, other than those listed in the attached press release, except with
the prior written consent of the Board of Directors.  Further, the Executive has
disclosed on Exhibit A hereto, all of his nonpublic company bio-discovery
related investments, and agrees during the Term not to make any investments
during the Term hereof except as a passive investor. The Executive agrees during
the Term not to own directly or indirectly equity securities of any public
healthcare related company (excluding the Company) that represents five percent
(5%) or more of the value of voting power of the equity securities of such
company.  Where the Executive serves on the boards of other for-profit companies
or not-for-profit organizations as specified above, the coaching of their board
members, employees, or consultants, will not constitute “consulting” under this
clause.
 
2.     Compensation.
(a) Base Salary. The Company shall pay the Executive a base salary of
$250,000.00 per annum (the “Annual Base Salary”).  The base salary shall be
payable in equal installments, no less frequently than twice per month, in
accordance with the Company’s regular payroll practices.  Such minimum annual
base salary may be periodically reviewed and increased (but not decreased
without the Executive’s express written consent) at the discretion of the
Compensation Committee of the Board.
(b) Bonuses.
(i) Carry-Forward Bonus. The Company shall grant Executive a
one-time  carry-forward bonus of 1,000,000 shares of HDC stock to continue his
employment with the Company as Chief Executive Officer for a six month
term.  .At the end of the six month term the Company shall automatically enter
into an additional three year term, unless this Agreement has been properly
terminated before that date. The carry-forward bonus shares will be granted on
the Effective Date.  This carry-forward bonus shall liquidate the Executive’s
claims for unused vacation days from three years prior employment as well as
other claims the Executive might have that would otherwise carry forward to this
new Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Cash Bonus.  During the Term, the Company shall pay Executive a cash bonus
of $100,000.00 for each one cent per share in earnings as defined by GAAP, paid
quarterly no later than 30 days after the quarter ends with a maximum cash bonus
of $400,000.00 per calendar year from January 1 to December 31.  The Company
will pay a $100,000.00 cash bonus upon the achievement of an equity investment
of $10,000,000.00 paid into the Company.
(c) Equity Compensation. The Executive shall receive 10,000,000 stock options
with a strike price as of and on the Effective Date of this Agreement  1,000,000
of the stock options may be exercised during the first six months of this
Agreement, 2,000,000 stock options at the signing (or automatic extension) of a
three year contract in six months if the Company so desires to enter into such
contract, , 3,000,000 stock options on the one year anniversary of the signing
of the three year contract,  , 4,000,000 stock options on the second anniversary
and a contingency grant of 5,000,000 shares of the Company’s Common Stock to be
granted as follows:  First year a grant of 1,666,667 shares if the Company’s
market cap increases by $25,000,000.00 dollars above the market cap on the day
of execution of this contract.  In year two a grant of 1,666,667 shares will be
made if the market cap of the company increases by 50% over the market cap on
the one year anniversary of this contract.  In year three a grant of 1,666,666
shares if the market cap increases by 50% over the market cap on the second
anniversary of this contract.
(d) Expenses. The Executive shall be entitled to be reimbursed in accordance
with Company policy in effect for reasonable and necessary expenses incurred by
the Executive in connection with the performance of the Executive’s duties of
employment hereunder; provided, however, the Executive shall, as a condition of
such reimbursement, submit verification of the nature and amount of such
expenses in accordance with the reasonable reimbursement policies from time to
time adopted by the Company. Any travel by Executive on behalf of the Company
shall be at the Company’s expense and shall include, but not be limited to, all
costs for the Executive’s transportation, lodging, meals, and with respect to
air fare at full coach rates for domestic flights with a scheduled flight time
of less than four hours and at full business class rates for all domestic
flights with a scheduled flight time of four hours or more and for all
international flights.
(e) Paid Time Off. Executive shall be entitled to 20 paid vacation days during
each calendar year from January 1 to December 31 to begin accruing and accrue
retroactively only if a three year contract is entered into after the initial 6
month contract. For employment periods of less than one calendar year, vacation
days shall accrue at the rate of 0.83 days per month of employment. All vacation
must be taken by December 31 in the calendar year in which such vacation is
earned.
(f) Benefits.
(i) The Company shall at all times during the Term pay all premiums for health
insurance benefits for Executive and his dependents with coverage and premiums
no less favorable or more favorable to Executive as such coverage and premiums
to which Executive is receiving immediately prior to the date of this Agreement;
provided, however, Executive shall be responsible for all deductibles,
co-payment requirements or similar obligations under such health insurance.
(ii) In addition to the benefits payable to the Executive specifically described
herein, the Executive shall be entitled to such benefits as generally may be
made available to all other executives of the Company from time to time.;
provided, however, that nothing contained herein shall require the establishment
or continuation of any particular plan or program; provided, further, that
Executive shall not be entitled to participate in any stock option or other
equity plan otherwise made available to other executives of the Company.
(g) Director & Officer Insurance. The Company, at its expense, shall maintain
director and officer insurance covering Executive at levels consistent with past
practice with a reputable carrier. The Executive shall be entitled to
indemnification, including advancement of expenses (if applicable), in
accordance with and to the extent provided by the Company’s bylaws and articles
of incorporation, and any separate indemnification agreement, if any.
(h) Reimbursement Conditions.. Except as provided in Section 8(h) below, all
expenses eligible for reimbursement under this Agreement must be incurred by the
Executive during the Term of this Agreement to be eligible for reimbursement.
Except as provided in Section 8(h) below, all reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the calendar year following the calendar year in
which the expense was incurred, nor shall the amount of reimbursable expenses
incurred in one taxable year affect the expenses eligible for reimbursement in
any other taxable year.
 
 
(i)
Withholding. All payments pursuant to this Agreement shall be reduced for any
applicable state, local, or federal tax withholding obligations.

 
3.     Term, Termination and Termination Payments.
(a) Term. The term of this Agreement shall begin as of the Effective Date. It
shall continue for a six month term at which time the company, at its sole
discretion may terminate this contract without any ramifications.  At the six
month anniversary the Company shall, absent prior proper termination,
automatically enter into a three year contract, until sooner terminated earlier
pursuant to Section 3(b) hereof (the “Term”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Termination. This Agreement and the employment of the Executive by the
Company hereunder shall only be terminated: (i) by expiration of the Term; (ii)
by the Company without Cause; (iii) by the Executive for Good Reason (iv) by the
Company or the Executive due to the Disability of the Executive; (v) by the
Company for Cause; (vi) by the Executive for other than Good Reason or
Disability, upon at least thirty (30) days prior written notice to the Company;
or (vii) upon the death of the Executive.  Notice of termination by any party
shall be given prior to termination in writing and shall specify the basis for
termination and the effective date of termination. Further, notice of
termination for Cause by the Company or Good Reason by the Executive shall
specify the facts alleged to constitute termination for Cause or Good Reason, as
applicable. Except as provided in Section 3(c), the Executive shall not be
entitled to any payments or benefits after the effective date of the termination
of this Agreement, except for base salary pursuant to Section 2(a) accrued up to
the effective date of termination, any unpaid earned and accrued Cash Bonus, if
any, pursuant to Section 2(b), pay for accrued but unused vacation that the
Company is legally obligated to pay Executive, if any, and only if the Company
is so obligated, as provided under the terms of any other employee benefit and
compensation agreements or plans applicable to the Executive, expenses required
to be reimbursed pursuant to Section 2(d), and any rights to payment the
Executive has under Section 2(g).
(c) Termination by the Company without Cause or by the Executive for Good
Reason. All terminations by the Company shall require the exercise of good faith
by the Company and shall result in loss to the Company of escalated liquidated
damages per this Agreement if done in bad faith.
(ii) If the original Term is not extended or the Company or the Executive
terminates the Executive’s employment upon or following expiration of the Term,
such termination shall not be deemed to be a termination of the Executive’s
employment by the Company without Cause or a resignation by Executive for Good
Reason.
(iii) Notwithstanding any other provision hereof, as a condition to the payment
of the amounts in this Section, the Executive shall be required to execute and
not revoke within the revocation period provided therein, the Release.
(d) Survival. The covenants in this Section 3 hereof shall survive the
termination of this Agreement and shall not be extinguished thereby.
(e) Change of Control. For purposes of this Agreement, “Change of Control” of
the Company shall be deemed to have occurred if  any of the following occur: (1)
the purchase by any third party (or third parties acting as a group) of 50% or
more of the company’s stock; (2) an unsolicited change in the majority of the
board of directors; (3) a merger or consolidation, after which the company’s
prior shareholders no longer control the company; or (4) the sale of all or
substantially all of the company’s assets or the liquidation of the company.  If
there is a “change of control” then the bonus shares described under Equity
Compensation in Section 2(c) of this document will immediately become due and
payable as if they were actually earned under the terms of this contract.  In,
addition, the cash bonus for the year in which the “Change of Control” occurs
will become due and payable as if earned under the terms of this Agreement
 
4.     Ownership and Protection of Proprietary Information.
(a) Confidentiality. All Confidential Information and Trade Secrets and all
physical embodiments thereof received or developed by the Executive while
employed by the Company are confidential to and are and will remain the sole and
exclusive property of the Company. Except to the extent necessary to perform the
duties assigned by the Company hereunder, the Executive will hold such
Confidential Information and Trade Secrets in trust and strictest confidence,
and will not use, reproduce, distribute, disclose or otherwise disseminate the
Confidential Information and Trade Secrets or any physical embodiments thereof
and may in no event take any action causing or fail to take the action necessary
in order to prevent, any Confidential Information and Trade Secrets disclosed to
or developed by the Executive to lose its character or cease to qualify as
Confidential Information or Trade Secrets.
(b) Return of Company Property. Upon request by the Company, and in any event
upon termination of this Agreement for any reason, as a prior condition to
receiving any final compensation hereunder (including any payments pursuant to
Section 3 hereof), the Executive will promptly deliver to the Company all
property belonging to the Company, including, without limitation, all
Confidential Information and Trade Secrets (and all embodiments thereof) then in
the Executive’s custody, control or possession.
(c) Survival. The covenants of confidentiality set forth herein will apply on
and after the date hereof to any Confidential Information and Trade Secrets
disclosed by the Company or developed by the Executive while employed or engaged
by the Company prior to or after the date hereof. The covenants restricting the
use of Confidential Information will continue and be maintained by the Executive
for a period of two years following the termination of this Agreement. The
covenants restricting the use of Trade Secrets will continue and be maintained
by the Executive following termination of this Agreement for so long as
permitted by the governing law.
 
5.     Non-Competition and Non-Solicitation Provisions.
(a) The Executive agrees that during the Applicable Period, the Executive will
not (except on behalf of or with the prior written consent of the Company, which
consent may be withheld in Company’s sole discretion), within the Area either
directly or indirectly, on his own behalf, or in the service of or on behalf of
others, provide managerial services or management consulting services
substantially similar to those Executive provides for the Company to any
Competing Business. The Executive acknowledges and agrees that the Business of
the Company is conducted in the Area.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others solicit any individual or entity which is an actual or, to his knowledge,
actively sought prospective client of the Company or any of its Affiliates
(determined as of date of termination of employment) with whom he had material
contact while he was an Executive of the Company, for the purpose of offering
services substantially similar to those offered by the Company.
(c) The Executive agrees that during the Applicable Period, he will not, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, solicit for employment with a Competing Business any person who is a
management level employee of the Company or an Affiliate with whom Executive had
contact during the last year of Executive’s employment with the Company. The
Executive shall not be deemed to be in breach of this covenant solely because an
employer for whom he may perform services may solicit, divert, or hire a
management level employee of the Company or an Affiliate provided that Executive
does not engage in the activity proscribed by the preceding sentence.
(d) The Executive agrees that during the Applicable Period, he will not make any
statement (written or oral) that could reasonably be perceived as disparaging to
the Company or any person or entity that he reasonably should know is an
Affiliate of the Company.  The Company shall be under an identical duty.
(e) In the event that this Section 5 is determined by a court which has
jurisdiction to be unenforceable in part or in whole, the court shall be deemed
to have the authority to strike any unenforceable provision, or any part thereof
or to revise any provision to the minimum extent necessary to be enforceable to
the maximum extent permitted by law.
(f) The provisions of this Section 5 shall survive termination of this
Agreement.
 
6.     Remedies and Enforceability.
The Executive agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company; that irreparable loss and damage will
be suffered by the Company should the Executive breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
of any such covenant or agreement shall not affect the validity or
enforceability of any other such covenant or agreements or any other provision
or provisions of this Agreement; and that, in addition to other remedies
available to it, including, without limitation, termination of the Executive’s
employment for Cause, the Company shall be entitled to seek both temporary and
permanent injunctions to prevent a breach or contemplated breach by the
Executive of any of such covenants or agreements.  The Company shall be under an
identical duty.
 
7.     Notices.
All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):
 
If to the Company:
2 East Bryan Street, Suite 1500
Savannah, GA 31401
 
If to the Executive:
531 West Washington Street
 Hanson, MA 02341
 
Notices delivered in person shall be effective on the date of delivery.  Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.
 
8.     Miscellaneous.
(a) Assignment. The rights and obligations of the Company under this Agreement
shall inure to the benefit of the Company’s successors and assigns. This
Agreement may be assigned by the Company to any legal successor to the Company’s
business or to an entity that purchases all or substantially all of the assets
of the Company, but not otherwise without the prior written consent of the
Executive. In the event the Company assigns this Agreement as permitted by this
Agreement and the Executive remains employed by the assignee, the “Company” as
defined herein will refer to the assignee and the Executive will not be deemed
to have terminated his employment hereunder until the Executive terminates his
employment with the assignee. The Executive may not assign this Agreement.
(b) Waiver. The waiver of any breach of this Agreement by any party shall not be
effective unless in writing, and no such waiver shall constitute the waiver of
the same or another breach on a subsequent occasion.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia. The parties agree
that any appropriate state or federal court located in Chatham County, Georgia
shall have jurisdiction of any case or controversy arising under or in
connection with this Agreement and shall be a proper forum in which to
adjudicate such case or controversy. The parties consent to the jurisdiction of
such courts.
(d) Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
prior written agreements.
(e) Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written instrument executed by the parties hereto.
(f) Severability. Each of the covenants and agreements hereinabove contained
shall be deemed separate, severable and independent covenants, and in the event
that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.
(g) Captions and Section Headings. Except as set forth in Section 9 hereof,
captions and section headings used herein are for convenience only and are not a
part of this Agreement and shall not be used in construing it.
(h) Dispute Resolution. If a dispute arises between Company and Executive
regarding the interpretation of this Agreement, the parties agree to negotiate
in good faith regarding a resolution of the issues involved for at least thirty
days. If the parties fail to resolve the dispute during this period of
negotiation and either party initiates proceedings the matter shall go to
binding AAA arbitration.in the state where the Company is headquartered.
Executive understands that agreeing to arbitration waives the right to a jury
trial. Arbitral awards shall be enforceable by any court of competent
jurisdiction.
(i) No Mitigation/No Offset. In the event of any termination of employment, the
Executive shall be under no obligation to seek other employment, and there shall
be no offset against entitlements, amounts or benefits due him under this
Agreement or otherwise on account of any remuneration attributable to any
subsequent employer or claims asserted by the Company or any affiliate.
(j) The Company shall additionally indemnify the Executive to the full extent
permitted by law and the By-laws of the Company for all expenses, costs,
liabilities and, only if awarded by the arbitrator, legal fees.
 
9.     Definitions.
(a) “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company.
(b) “Applicable Period” means the period commencing as of the date of this
Agreement and ending twelve months after the termination of the Executive’s
employment with the Company or any of its Affiliates.
(c) “Area” means the United States.
(d) “Business of the Company” means any business that uses or provides
consulting services related to support vector machines or fractal genomic
modeling.
(e) “Cause” the occurrence of any of the following events:
(i) willful failure or refusal to perform the duties as set forth in Section
1(a) as determined by the Board of Directors or implement a reasonable and good
faith directive from the Board of Directors which has been proven to have caused
material harm to the Company, in each case remaining uncured for a period of
fourteen (14) days after receipt of written notice from the Board of Directors
specifying such failure or refusal;
(ii) intentional disclosure by the Executive to an unauthorized person of
Confidential Information or Trade Secrets, which  has been proven to have caused
material harm to the Company.;
(iii) any act by the Executive of fraud against, material misappropriation from,
or significant dishonesty to either the Company or an Affiliate, or any other
party, which has been proven to have caused material harm to the Company but in
the latter case only if in the reasonable opinion of at least two-thirds of the
members of the Board of Directors of the Company (excluding the Executive), such
fraud, material misappropriation, or significant dishonesty has been proven to
have caused material harm to the Company or its Affiliates;
(iv) conviction of, or plea of nolo contendere to, a felony which which has been
proven to have caused material harm to the Company;
(v) a material breach of this Agreement by the Executive, provided that the
nature of such breach will have been proven to have caused material harm to the
Company and shall be set forth with reasonable particularity in a written notice
to the Executive who shall have ten (10) days following delivery of such notice
to cure such alleged breach, provided that such breach is, in the reasonable
discretion of the Board of Directors, susceptible to a cure.
(f) “Competing Business” means the entities listed below and any person, firm,
corporation, joint venture, or other business that is engaged in the Business of
the Company:
(g) “Confidential Information” means data and information relating to the
Business of the Company or an Affiliate (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through his relationship to the
Company or an Affiliate and which has value to the Company or an Affiliate and
is not generally known to its competitors. Confidential Information shall not
include any data or information that has been voluntarily disclosed to the
public by the Company or an Affiliate (except where such public disclosure has
been made by the Executive without authorization) or that has been independently
developed and disclosed by others, or that otherwise enters the public domain
through lawful means without breach of any obligations of confidentiality owed
to the Company or any of its Affiliates by the Executive.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) “Disability” means the inability of the Executive to perform the material
duties of his position hereunder due to a physical, mental, or emotional
impairment, for a ninety (90) consecutive day period or for aggregate of one
hundred eighty (180) days during any three hundred sixty-five (365) day period.
(i) “Good Reason” means the occurrence of all of the events listed in either (i)
or (ii) below:
(i) (A) the Company materially breaches either the letter or the good faith
spirit of this Agreement.
(j) “Release” means a comprehensive release, covenant not to sue, and
non-disparagement agreement from the Executive in favor of the Company, its
executives, officers, directors, Affiliates, and all related parties, in the
form attached hereto as Exhibit C.
(k) “Term” has the meaning as set forth in Section 3(a) hereof.
(l) “Termination of Employment” means either that (a) the Executive has ceased
to perform any services for the Company and all affiliated companies that,
together with the Company, constitute the “service recipient” within the meaning
of Section 409A of the Code and the regulations thereunder (collectively, the
“Service Recipient”) or (b) the level of bona fide services the Executive
performs for the Service Recipient after a given date (whether as an employee or
as an independent contractor) permanently decreases (excluding a decrease as a
result of military leave, sick leave, or other bona fide leave of absence if the
period of such leave does not exceed six months, or if longer, so long as the
Executive retains a right to reemployment with the Service Recipient under an
applicable statute or by contract) to no more than twenty percent (20%) of the
average level of bona fide services performed for the Service Recipient (whether
as an employee or an independent contractor) over the immediately preceding
36-month period.
(m) “Trade Secrets” means data and information relating to the Business of the
Company or an Affiliate including, but not limited to, technical or nontechnical
data, formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers which (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
 
IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the date first shown above.
 

 
COMPANY: Health Discovery Corporation
         
By:
/s/ Dr. Joe McKenzie
     
Dr. Joe McKenzie, as an independent director
 
 
THE EXECUTIVE:
 
 
/s/ Dr. John Norris
   
Dr. John Norris
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
RELEASE, AGREEMENT PURSUANT TO
EMPLOYMENT AGREEMENT
 
This Agreement (this “Agreement”) is made this ___ day of _____, 200_, by
_______________ (the “Employer”) and ________________ (the “Employee”).
 
Introduction
 
Employee and the Employer entered into an Employment Agreement dated ________,
200_ (the “Employment Agreement”).
 
The Employment Agreement requires that as a condition to the Employer’s
obligation to pay payments and benefits under Section 3(c) of the Employment
Agreement (the “Severance Benefits”), Employee must provide a release and agree
to certain other conditions as provided herein.
              
NOW, THEREFORE, the parties agree as follows:
 
1.
Employee has been offered twenty-one (21) days from receipt of this Agreement
within which to consider this Agreement. The effective date of this Agreement
shall be the date eight (8) days after the date on which Employee signs this
Agreement (“the Effective Date”). For a period of seven (7) days following
Employee’s execution of this Agreement, Employee may revoke this Agreement, and
this Agreement shall not become effective or enforceable until such seven (7)
day period has expired. Employee must communicate the desire to revoke this
Agreement in writing. Employee understands that he or she may sign the Agreement
at any time before the expiration of the twenty-one (21) day review period. To
the degree Employee chooses not to wait twenty-one (21) days to execute this
Agreement, it is because Employee freely and unilaterally chooses to execute
this Agreement before that time. Employee’s signing of the Agreement triggers
the commencement of the seven (7) day revocation period.
   
2.
In exchange for Employee’s execution of this Agreement and in full and complete
settlement of any claims as specifically provided in this Agreement, the
Employer will provide Employee with the Severance Benefits.
   
3.
Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.
     
The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.
     
Employee has been advised to consult an attorney prior to entering into this
Agreement and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.
     
By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.

 
4.
This Agreement shall in no way be construed as an admission by the Employer that
it has acted wrongfully with respect to Employee or any other person or that
Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.
   
5.
As a material inducement to the Employer to enter into this Agreement, Employee
hereby irrevocably releases the Employer and each of the owners, stockholders,
predecessors, successors, directors, officers, employees, representatives,
attorneys, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such affiliates) of the Employer and all
persons acting by, through, under or in concert with them (collectively, the
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; (6) the Age Discrimination in Employment
Act; (7) the Older Workers Benefit Protection Act; (6) Executive Order 11246
(race, color, religion, sex, and national origin discrimination); (7) Executive
Order 11141 (age discrimination); (8) Section 503 of the Rehabilitation Act of
1973 (disability discrimination); (9) negligence; (10) negligent hiring and/or
negligent retention; (11) intentional or negligent infliction of emotional
distress or outrage; (12) defamation; (13) interference with employment; (14)
wrongful discharge; (15) invasion of privacy; or (16) violation of any other
legal or contractual duty arising under the laws of the State of Maryland or the
laws of the United States (“Claim” or “Claims”), which Employee now has, or
claims to have, or which Employee at any time heretofore had, or claimed to
have, or which Employee at any time hereinafter may have, or claim to have,
against each or any of the Releasees, in each case as to acts or omissions by
each or any of the Releasees occurring up to and including the Effective
Date.  The Company similarly releases the Executive, making the mutual execution
of this release the exchange of Mutual General Releases.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
The release in the preceding paragraph of this Agreement does not apply to (a)
all benefits and awards (including without limitation cash and stock components)
which pursuant to the terms of any compensation or benefit plans, programs, or
agreements of the Employer are earned or become payable, but which have not yet
been paid, and (b) pay for accrued but unused vacation that the Employer is
legally obligated to pay Employee, if any, and only if the Employer is so
obligated, (c) unreimbursed business expenses for which Employee is entitled to
reimbursement under the Employer’s policies, and (d) any rights to
indemnification that Employee has under any directors and officers or other
insurance policy the Employer maintains or under the bylaws and articles of
incorporation of the Company, and under any indemnification agreement, if any.
   
7.
Employee promises that he will not make statements disparaging to any of the
Releasees. Employee agrees not to make any statements about any of the Releasees
to the press (including without limitation any newspaper, magazine, radio
station or television station) without the prior written consent of the
Employer. The obligations set forth in the two immediately preceding sentences
will expire two years after the Effective Date. Employee will also cooperate
with the Employer and its affiliates if the Employer requests Employee’s
testimony. To the extent practicable and within the control of the Employer, the
Employer will use reasonable efforts to schedule the timing of Employee’s
participation in any such witness activities in a reasonable manner to take into
account Employee’s then current employment, and will pay the reasonable
documented out-of-pocket expenses that the Employer pre-approves and that
Employee incurs for travel required by the Employer with respect to those
activities.

 
9.
Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone. However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone. Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself. This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure. However, Employee will notify the Employer promptly upon becoming
aware of that legal necessity and provide it with reasonable details of that
legal necessity.
   
10.
Employee has not filed or caused to be filed any lawsuit, complaint or charge
with respect to any Claim he releases in this Agreement. Employee promises never
to file or pursue a lawsuit, complaint or charge based on any Claim released by
this Agreement, except that Employee may participate in an investigation or
proceeding conducted by an agency of the United States Government or of any
state. Employee also has not assigned or transferred any claim he is releasing,
nor has he purported to do so.
   
11.
The Employer and Employee agree that the terms of this Agreement shall be final
and binding and that this Agreement shall be interpreted, enforced and governed
under the laws of the State of Maryland. The provisions of this Agreement can be
severed, and if any part of this Agreement is found to be unenforceable, the
remainder of this Agreement will continue to be valid and effective.
   
12.
This Agreement sets forth the entire agreement between the Employer and Employee
and fully supersedes any and all prior agreements or understandings, written
and/or oral, between the Employer and Employee pertaining to the subject matter
of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
13.
Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee. In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this contract, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
court costs and expert witness fees and costs.

 
Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.
 
Employee should take this Agreement home and carefully consider all of its
provisions before signing it. Employee may take up to twenty-one (21) days to
decide whether Employee wants to accept and sign this Agreement. Also, if
Employee signs this Agreement, Employee will then have an additional seven (7)
days in which to revoke Employee’s acceptance of this Agreement after Employee
has signed it. This Agreement will not be effective or enforceable, nor will any
consideration be paid, until after the seven (7) day revocation period has
expired. Again, Employee is free and encouraged to discuss the contents and
advisability of signing this Agreement with an attorney of Employee’s choosing.
 
Employee should read carefully. This agreement includes a release of all known
and unknown claims through the effective date. Employee is strongly advised to
consult with an attorney before executing this document.
 
IN WITNESS WHEREOF, Employee and the Employer have executed this agreement
effective as of the date first written above.
 

 
EMPLOYEE
                 
Name: _________________
                 
Date Signed: ____________
                   
EMPLOYER:
                   
By:
     
Title:
   

 
 